Citation Nr: 1341542	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  11-10 189	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative disc disease of the cervical spine, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for peripheral neuropathy of the left upper extremity, currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased evaluation for peripheral neuropathy of the right upper extremity, currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased evaluation for peripheral neuropathy of the left lower extremity, currently evaluated as 10 percent disabling.  

5.  Entitlement to an increased evaluation for peripheral neuropathy of the right lower extremity, currently evaluated as 10 percent disabling.  

6.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for mild cerebral atrophy.

7.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from July 1968 to July 1971.

These matters come before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Winston-Salem, North Carolina.  

The  issue of whether there is clear and unmistakable error (CUE) in a March 1982 RO decision which denied service connection for a backache with muscle spasm and lumbosacral strain has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  (See September 2013 statement by the Veteran.)  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.   

FINDINGS OF FACT

In October 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal, which consists of seven issues, is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal consisting of seven issues, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

ORDER

The appeal is dismissed.


		
M. E. LARKIN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


